Citation Nr: 0122521	
Decision Date: 09/14/01    Archive Date: 09/19/01	

DOCKET NO.  01-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits for claimed 
disabilities, including residuals of a myocardial infarction, 
infections, pneumonia, dehydration, syncope episodes, 
blisters on the posterior, hemorrhoids, a stomach condition, 
and a lung infection, resulting from Department of Veterans 
Affairs (VA) hospitalization and surgery under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp 2001).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from January 1951 to 
January 1955.  He has been granted service connection for 
disability of the left knee, evaluated as 20 percent 
disabling.  

The veteran submitted a claim in April 2000 for compensation 
benefits for various disabilities under the provisions of 
38 U.S.C.A. § 1151 arising from hospitalization and surgery 
that occurred at a VA medical center beginning in 
September 1999.  He contends, basically, that he entered the 
VA hospital for coronary artery bypass grafting, and that 
such surgery was performed poorly.  He has listed a variety 
of conditions, noted within the issue heading above, which he 
has referred to as "disabilities" which resulted from the 
surgery and his subsequent treatment.   

Extensive medical records have been received showing that the 
veteran was hospitalized in September 1999 after complaining 
of an increasing angina with minimal activity.  The veteran 
underwent artery bypass grafting, and after surgery, received 
extensive treatment due to two episodes of ventricular 
fibrillation with arrest and successful resuscitation.  
Additional treatment was also necessary for various 
infections and other complications.  

The extensive medical records relating to the veteran's 
treatment following bypass surgery establish that the veteran 
needed treatment for medical problems not clearly present or 
reported at the time of his hospital admission.  Major 
medical questions raised in this case include: (1) whether 
any or all of the veteran's claimed "disabilities" are 
etiologically related to his hospitalization and surgery, (2) 
whether some of the disorders he has listed were merely acute 
and transitory (as opposed to being permanent in nature) and 
(3) whether any additional disability which is present was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA, or was an event not reasonably foreseeable, as is 
required for the grant of compensation benefits under the 
applicable provisions of 38 U.S.C.A. § 1151.

A review of the claims file shows that the regional office 
(RO) denied the veteran's claims on the basis that such 
claims were not well grounded in July 2000.  In April 2001, 
the veteran stated that he disagreed with the denial of 
compensation benefits under 38 U.S.C.A. § 1151 for those 
conditions named by the RO.  He also raised the question of 
compensation under 38 U.S.C.A. § 1151 for a sinus condition 
and voice stress (for which he was undergoing therapy).  
These added claims have not been adjudicated and are not 
within the scope of the current appeal.  They are called to 
the attention of the RO for further clarification and 
adjudication as necessary.  

A statement of the case was sent to the veteran and his 
representative in May 2001 explaining the denial of the 
veteran's claims on the basis that such claims were not well 
grounded.  No VA examination or medical review of the record 
was conducted in the course of the adjudication of his 
claims.  

A substantive appeal (VA Form 9) has been received from the 
veteran, but it is essentially a blank form.  He merely 
copied and attached his notice of disagreement.  That 
statement did not set forth specific arguments relating to 
errors of fact or law made by the RO.  As noted above, it is 
essentially a listing of various medical complaints and does 
not clarify which, if any, meet the standard for 
consideration under 38 U.S.C.A. § 1151 as disabilities due to 
VA hospitalization or treatment.  

38 C.F.R. § 20.202 (2000) provides that a substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO.  The Board may dismiss an appeal which 
fails to make specific allegations of error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105 (West 
1991).  

In this case, the veteran has listed certain symptoms, 
conditions, and medical problems as "disabilities" for 
which he desires additional compensation under the provisions 
of 38 U.S.C.A. § 1151.  However, the law does not provide 
additional compensation under 38 U.S.C.A. § 1151 for symptoms 
and acute and transitory conditions following VA 
hospitalization, surgery, and/or treatment which do not 
result in, or represent, additional disability.  38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3. 358 (2000) provide that additional 
compensation will be granted under certain specific 
circumstances.  The veteran's notice of disagreement and 
appeal do not set forth, with clarity, the disabilities which 
he believes meet the criteria for compensation under 
38 U.S.C.A. § 1151, or set out specific arguments relating to 
errors of fact or law made by the RO.  In essence, there is a 
need to clarify the issues in this case.  Given the legal 
requirements for an appeal, it is the veteran's 
responsibility, with the assistance of his representative to 
clarify the issues for this appeal.  

Essentially, the veteran must supplement the present appeal 
by explaining what disabilities he has that would merit 
compensation pursuant to the requirements of 38 U.S.C.A. 
§ 1151.  Specifically, he should identify those medical 
conditions which he believes constitute additional disability 
(not acute symptoms or medical conditions which have 
resolved) and which are the result of his VA hospitalization, 
treatment, and/or surgery.  If he believes that additional 
disability resulted from his VA surgery and treatment, he 
should state why such event or disability was not reasonably 
foreseeable, and/or why such additional disability may have 
been due to carelessness, negligence, lack of proper skill, 
error in judgment, or some other fault on the part of the VA.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  That law has been 
supplemented by recently enacted regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There is now an 
expanded duty to assist, including the need to obtain 
pertinent records, requirements for VA examinations, the need 
for notice to the veteran concerning searching for and 
obtaining records, and the need to inform the veteran what, 
if any, further evidence not previously provided, is 
necessary to substantiate a claim.  The law and regulations 
also eliminate the need to establish that a claim is well 
grounded.  The law, and most of the amended regulations,  
apply to all claims pending on the date of enactment.  These 
changes are beneficial to the veteran, and require that the 
case be remanded to the RO for further development.  

The extensive records relating to the veteran's treatment 
following bypass surgery establish that he needed treatment 
for medical conditions not initially contemplated at the time 
of his hospital admission.  As previously indicated, the 
questions in this case are whether any or all of the 
veteran's listed problems are etiologically related to his 
hospitalization and surgery, whether some of the problems 
were merely acute and transitory, or more permanent in 
nature, and whether any condition which is a medical 
disability, as that term is defined, was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or was an event not reasonably foreseeable.  The Board 
believes that a VA examination would be beneficial to the 
veteran in adjudicating these questions.  

After the case was transferred to the Board in late June 
2001, the veteran and his representative sent the Board 
additional medical records.  While the veteran did waive 
initial RO consideration of such records, in view of the 
current remand, they must be considered by the RO along with 
the other evidence obtained pursuant to the rested action 
listed below. 

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The veteran should be requested to 
provide a statement to clarify the 
present appeal, explaining what medical 
conditions he has which he considers to 
be disabilities that would merit 
compensation pursuant to the requirements 
of 38 U.S.C.A. § 1151.  The reference 
point for his consideration should be the 
conditions considered by the RO as listed 
on the rating and the statement of the 
case, but those may be further clarified.  
Specifically, he should list those 
additional disabilities (not acute 
symptoms or problems which have resolved) 
which he believes are the result of his 
hospitalization, treatment, and surgery.  
If he believes that additional disability 
resulted from his VA surgery and 
treatment, he should state why such event 
or disability was not reasonably 
foreseeable, and/or why such additional 
disability may have been due to the 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
fault on the part of the VA.

2.  After the veteran responds to the 
request to clarify the issues, the RO 
should make arrangements for special 
examinations of the veteran to determine 
the nature and extent of his various 
claimed disabilities, as clarified.  All 
clinical tests which are deemed necessary 
should be conducted.  The claims file 
should be made available to the examiner 
or examiners prior to and during any 
examination of the veteran.  The 
examiner(s) should review the veteran's 
medical records for the periods before, 
during, and after the September 1999 
period of hospitalization.  The 
examiner(s) should express an opinion 
concerning whether the veteran developed 
any additional disability as the result 
of his VA hospitalization, treatment or 
surgery.  If an examiner believe that an 
additional disability is present and 
resulted from the VA hospitalization, 
treatment or surgery, the examiner should 
express an opinion concerning whether 
such event or disability was reasonably 
or not reasonably foreseeable, and/or 
whether such disability may have been due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or some 
other fault on the part of the VA.  

3.  Thereafter, the RO should again 
review the veteran's claims for 
compensation benefits for disabilities 
pursuant to 38 U.S.C.A. § 1151.  The RO 
may clarify or withdraw any listed issue 
based on the veteran's response to the 
request for clarification.  38 C.F.R. 
§ 20.204.  The RO review should be 
consistent with current laws, including 
the VCAA, pertinent regulations, and 
Court decisions.  To the extent that 
compensation remains denied for any 
claimed disability, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  

The veteran need take no action until he receives further 
notice.  The purpose of this REMAND is to clarify the issues 
on appeal, make his appeal on the issues legally sufficient, 
procure clarifying data and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
any ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



